DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 09/10/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claims 2, 3 and 15 is/are objected to because of the following informalities:  
Claim 2, line 8, “instruct a robot…the target object” should be “instruct the robot…the target object.”, in order to overcome the antecedent basis as claim 1 recites “a robot” on line 1.  
Claim 3, line 6, “instruct a robot” should be “instruct the robot”, in order to overcome the antecedent basis as claim 1 recites “a robot” on line 1.  
Claim 15, line 23, “instructs a robot” should be “instructs the robot”, in order to overcome the antecedent basis as claim 15 recites “a robot” on line 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,669,543 (“Stubbs”).
Regarding claim 1, Stubbs discloses a method for generating a grasping database for use by a robot (see col 3, lines 53-54, where “The grasps 112 may be saved in a grasp database 114”; see also col 7, lines 36-42, where “The grasp management service 102 may also include a data store 230. In some examples, the data store 230 may include one or more data stores, databases, data structures, or the like for storing and/or retaining information associated with the grasp management service 102. For example, the data store 230 may include databases, such as an item database 232, an arm tool database 234, and a grasp database 236.”), said method comprising: 
providing an object database including three-dimensional (3D) shape data for a plurality of objects (see col 7, lines 43-63, where “The item database 232 may be configured to retain information such as the item information 104 and other suitable information that identifies items…For each entry that corresponds to an item, the item database 232 may include an item identifier (e.g., a unique product identifier), a description of the item, one or more stock images of the item, a surface model of the item or a link to the surface model of the item, a primitive shape model of the item or a link to the primitive shape model, a bounding box representation of the item, one or more actual images of the item (e.g., taken as it entered a facility), dimensions of the item (e.g., height, width, length), a location of a center of mass, a total weight, and any other suitable of information related to the item.”; see also col 10, lines 11-17, where “In some examples, primitive shapes generated by the shape determination module 306 may be stored together with their associated grasps in the grasp database 236, together with the arm tools in the arm tool database 234 which can pick up an item having the primitive shapes, and/or together with the items in the item database 232 from which the primitive shapes were derived.”; see also col 17, lines 10-13, where “For example, using the graphical user interface, the operator 806 may select, from a three-dimensional model representative of an item 812, one or more graspable surfaces on the item 812 (e.g., an outside surface and an inside surface). Using these graspable surfaces, a grasp may be generated.”), and a gripper database including 3D shape data and actuation parameters for one or more grippers (per submitted specification, gripper database include geometry (configuration, number of fingers or joints in a gripper) and actuation parameters of the gripper, see [0019] of PGPUB of submitted specification. see Stubbs col 7, line 66-col 8, line 39, where “The arm tool database 234 may be configured to retain the information such as the arm tool information 106 and any other suitable information associated with the arm tools described herein. In some examples, information stored in the arm tool database 234 may be organized according to different categories of arm tools and may include specification information for each arm tool. This may include capacities of the arm tools in terms of amount of force, pressure, voltage, current, and geometric constraints, contact point constraints, and any other constraint. Any suitable end of arm tool including any suitable grasping function may be included in the arm tool database 234 and may be utilized in accordance with techniques described herein…Vacuum arm tools may grasp items using suction. Electro-adhesion arm tools can include an array of electrodes arranged along a flexible or rigid substrate capable of applying a charge (akin to static electricity) that can adhere an item to the substrate portions that are in contact with the item. Mechanical or electromechanical arm tools may include pinchers, claws, grippers, or other rigid components that may be actuated relative to one another for grasping an item. Other arm tools may also be utilized to facilitate additional grasping functions.”; see also fig 7, where 3D shape of a gripper , 704 is shown. database includes vacuum arm tool, claws, pincher etc. suction, electro-adhesion, mechanical and electromechanical are actuation parameters for the grippers.); 
performing an initialization, using a computer having a processor and memory, including selecting a gripper from the gripper database and selecting one or more objects from the object database (see fig 10, block 1002-1008. See also col 19, lines 26-35, where “At 1008, the process 1000 determines whether the end of arm tool is capable of grasping the item using a first grasp. This may be performed by the validation module 312 (FIG. 3). Determining whether the end of arm tool is capable of grasping the item may include receiving information from the simulation environment or from the actual environment indicating whether the end of arm tool, using the grasping function at a first set of contact points located on the item, was able to successfully pick up the item.”; see also col 6, lines 37-39, where “The grasp management service 102 may include at least one memory 214 and one or more processing units (or processor(s)) 216.”); 
repeatedly performing an iterative optimization to compute a plurality of quality grasps on each of the selected objects by the selected gripper (see fig 10, block 1010-1026. See also col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; See also col 20, lines 32-33, where “At 1026, the process 1000 repeats blocks 1008-1020 for each of the other orientation(s).”), where each quality grasp achieves a predefined quality metric (see col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp. This may be performed by the validation module 312…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; see also fig 11, where the successful grasp attempts at different orientations are maintained in a database and richness is measured based on grasp success. Successful grasp is interpreted as predefined quality metric.); and 
performing a physical environment simulation to generate the grasping database, including repeatedly simulating a random pile of objects and repeatedly identifying a grasp pose to apply to the pile of objects using one of the quality grasps, and outputting data on each successful simulated grasp to the grasping database (see fig 11, where successful grasps are stored on the database. So, grasping database is generated by repeating grasp attempts for an object. See also fig 9, where an object is retrieved from a bin of many objects. see also col 16, lines 16-51, where “In some examples, the taught grasp may been taught in simulation or in an actual environment. In any event, the grasp management service 102 may use information about the taught grasp to attempt multiple other grasps 710 and 712. Grasps that were capable of successful execution may be indicated as solid filled-in stars 710. Those grasps 710 may be considered feasible grasps. Grasps that were not capable of successful execution may be indicated as hollow stars 712. Those grasps 712 may be considered infeasible grasps and may be excluded from future grasp sets. Information about the attempted grasps 710 and/or 712 may be stored in the grasp database 236. In some examples, the attempted grasps that were feasible 710 may define a success surface 714. The success surface 714 may include each of the feasible grasps 710 and may correspond to a richness measure for the set of grasps. In some examples, a quality value of each of the feasible grasps 710 may be determined. The quality value may be a numerical value based at least in part on one or more objective factors. In some examples, the quality value may be used to rank feasible grasps 710 in a grasp set based on quality. For example, certain grasps that are nearer the center of mass 706 may have higher quality values than other grasps that are further from the center of mass 706. In some examples, the quality value of a grasp may depend on the grasping function, known or determinable characteristics of the item 702 (e.g., surface properties, dimensions, weight, etc.), sensing information received from one or more sensors disposed in the robotic manipulator 110, and any other suitable information. In some examples, a quality threshold may be established for an item, set of items, an end of arm tool, or a set of grasps. The quality threshold may be used to eliminate certain feasible grasps 710 from the set of feasible grasps 710 to create a subset of feasible grasps 710 that may have an even higher probability of success than the feasible grasps 710 that were eliminated.”).
Regarding claim 5, Stubbs further discloses a method wherein the 3D shape data for a plurality of objects includes solid models, surface models or surface point data for each of the objects (see col 7, lines 43-63, where “The item database 232 may be configured to retain information such as the item information 104 and other suitable information that identifies items…For each entry that corresponds to an item, the item database 232 may include…a surface model of the item or a link to the surface model of the item, a primitive shape model of the item or a link to the primitive shape model, a bounding box representation of the item, one or more actual images of the item (e.g., taken as it entered a facility), dimensions of the item (e.g., height, width, length), a location of a center of mass, a total weight, and any other suitable of information related to the item.”; see also col 17, lines 10-13, where “For example, using the graphical user interface, the operator 806 may select, from a three-dimensional model representative of an item 812”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2021/0158561 (“Park”). 
Regarding claim 2, Stubbs further discloses a method comprising using the grasping database, by the computer, during live robotic operation to identify a target object to grasp from a pile of objects, including (see col 6, lines 26-36, where “As the manipulator system 206 retrieves items as part of customer orders or otherwise, success metrics may be gathered and used to improve the set of grasps attempted by the robotic manipulator 110 as part of retrieving the items or otherwise operating under actual operating conditions. In some examples, the grasp management service 102 may be implemented as a service within the inventory management system. In this manner the grasp management service 102 can access components of the inventory management system and easily share information with the inventory management system.”; see also col 8, lines 57-66, where “In some examples, the grasps stored in the grasp database 236 may be determined at one or more testing locations (e.g., an environment where an actual robotic manipulator may iteratively attempt to grasp an item or a simulated environment where similar attempts can be made in simulation or calculated analytically). Once a suitable number of grasps have been determined and, in some examples, validated, the grasp database 236 may be made accessible for other robotic manipulators operating under actual conditions. ”; see col 17, line 56-col 18, line 28, where “In other words, the robotic manipulator 110 may be operating to pick, move and place items 912 between bins 914 and a pallet 916 under actual operating conditions. For example, the bins 914 may be full of inventory items and the robotic manipulator 110 may be using its sensors to identify certain ones of the inventory items to pick up out of the bins 914 as the bins 914 are moved into place before the robotic manipulator 110…For example, the robotic manipulator 110 may not be able to identify a required item from the bin 914A. In response, a list of items corresponding to those in the bin 914A together with images of the items may be presented on the output device 808 at the operator station 902. In addition, an image of the bin 914A, perhaps from the perspective of the robotic manipulator 110, may be presented on the output device 808.”).
Stubbs does not disclose the following limitation:
identify a target object…including analyzing depth images from a plurality of 3D cameras, computing one or more composite depth maps from the depth images, identifying the target object as an object from the grasping database having a quality grasp corresponding to one of the composite depth maps.
However, Park discloses a method comprising identify a target object…including analyzing depth images from a plurality of 3D cameras (see fig 7, where object pose is estimated based on an image by comparing the image to a plurality of reference images. Reference images are interpreted as database. see also [0071], where “FIG. 2 illustrates an example of objects that may be grasped, in accordance with an embodiment. In at least one embodiment, the objects illustrated in FIG. 2 may be represented in an image, such as a depth image from a depth camera”; see also [0103], where “In at least one embodiment, image data is obtained from one or more depth cameras. The one or more depth cameras may be associated with a robotic system, such as the robotic system illustrated in FIG. 1.”; see also [0426], where “In at least one embodiment, GPE 2910 includes a 3-D pipeline 2912 for performing 3-D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3-D primitive shapes (e.g., rectangle, triangle, etc.).”), computing one or more composite depth maps from the depth images (see [0064], where “Using the projected latent features, a decoder may generate a new view image by predicting the depth map of the object at the query view and assigning color for each pixel by combining corresponding pixel values at different reference views.”), identifying the target object as an object from the grasping database having a quality grasp corresponding to one of the composite depth maps (see [0086], where “FIG. 5 illustrates an example pose estimation system 500, in accordance with an embodiment. The system 500 may obtain a query image 502. The query image 502 may comprise image data associated with a target object represented in the query image 502. In at least one embodiment, the query image comprises an image I 504 and a depth map D 506. In at least one embodiment, the query image 502 may further comprise an image mask 508. In at least one embodiment, the query image 502 is generated by a robotic system in advance of engaging the target object represented in the query image 502.”; see also [0070], where “In order for the robot 102 to perform the grasps on the various objects, estimated poses for the various objects are determined. In at least one embodiment, the quality of the estimated poses at least in part determines whether the robot 102 is able to perform a successful grasp on the various objects.”; see also [0071], where “In at least one embodiment, a control system associated with a robot determines an estimated pose for a target object, from the variety of objects, in advance of attempting to grasp the target object.”).
Because both Stubbs and Park are in the same field of endeavor of robotic grasp pose determination. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Park by including the above feature, identify a target object…including analyzing depth images from a plurality of 3D cameras, computing one or more composite depth maps from the depth images, identifying the target object as an object from the grasping database having a quality grasp corresponding to one of the composite depth maps, for providing quality grasp without the involvement of human for an unknown objects by analysing/comparing the object with the database.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2017/0252924 (“Vijayanarasimhan”). 
Regarding claim 3, Stubbs further discloses a method using the grasp database…including providing the grasping instructions to a robot controller which instructs a robot fitted with the gripper to grasp and move an object (see col 2, lines 29-42, where “ Embodiments herein are directed to a grasp management system and techniques for generating grasp sets and validating grasp sets based on orientation of an item, orientation of an end of arm tool, or an end of arm tool. A grasp may include information to cause a robotic manipulator such as a robotic arm to control an end of arm tool to pick up or move an item. To this end, a grasp may identify one or more contact points on the item and a grasping function for the end of arm tool to use to manipulate the item (e.g., move the item or pick the item up). Grasp sets can be generated in any suitable manner including by a human operator teaching a robotic manipulator an initial grasp and automatically generating other predictably successful grasps based on the initial grasp.”).
Stubbs does not disclose the following limitation:
comprising using the grasping database, by the computer to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation.
However, Vijayanarasimhan discloses a method comprising using the grasping database, by the computer to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation (see [0002], where “This specification is directed generally to deep machine learning methods and apparatus related to manipulation of an object by an end effector of a robot. Some implementations are directed to training a grasp deep neural network, such as a convolutional neural network (also referred to herein as a “CNN”), to predict the probability that candidate motion data for an end effector of a robot will result in a successful grasp of one or more objects by the end effector and/or to predict spatial transformation parameters for a spatial transformer network (also referred to herein as a “STN”).”; see also [0054], where “Robots 180A, 180B, and/or other robots may be utilized to perform a large quantity of grasp attempts and data associated with the grasp attempts may be utilized by the training example generation system 110 to generate training examples of training examples database 117.”; see also fig 1a and 7).
Because both Stubbs and Vijayanarasimhan are in the same field of endeavor of robotic grasp strategy estimation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Vijayanarasimhan by including the above feature, using the grasping database to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation, for reducing human involvement for grasping an object by robot which will increase the production efficiency.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), as applied to claim 3 above, and further in view of US 2014/0163731 (“Shi”). 
Regarding claim 4, Stubbs further discloses a method wherein the grasping instructions include 3D coordinates of a grasp target point, an angle of approach to be followed by the gripper (see col 11, lines 48-67, where “A grasping orientation of the robotic manipulator 110 may be held constant while the item orientation is varied. The grasping orientation may represent a starting position and direction from which the end of arm tool 126 will approach the item 402, any intermediate positions of the end of arm tool 126, an ending position of the end of arm tool 126, orientations of the end of arm tool 126 with respect to the item from the starting position to the ending position, and any other aspect of related to translation and/or rotation of the end of arm tool 126. For example, a grasping orientation may define that the end of arm tool 126 approach a top of the item 402 or from one of the sides of item 402 (e.g., front, back, left side, or right side) and grasp the item 402 with opposing surfaces of the end of arm tool 126 parallel to corresponding surfaces on the item 402. In some examples, grasps may be validated based on a grasping orientation that is likely to be feasible or likely to be implemented. For example, grasps that approach from the top of an item may be desirable for situations where inventory is stored in high density storage, and may therefore be a good candidate for validation.”; direction of the arm tool toward the item is interpreted as robot gripper approach angle and grasping orientation e.g. arm tool approach a top of the item is interpreted as grasp point in three dimensions.).
Stubbs in view of Vijayanarasimhan does not disclose the following limitation:
wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints.
However, Shi discloses a method wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints (see [0004], where “One iterative manual method for arranging a grasp position and a grasp configuration consists of (1) manually moving the robot hand to near the object, (2) positioning the fingers around the object for a desired grasp, (3) using a command program to initiate closure of the fingers around the object, (4) checking to see if the object is securely held by manually attempting to shaking the object out of the robot grasp, (5) making a mental judgment of whether other robot finger positions would be better, and, if so, (6) repeating above steps until the operator is satisfied with the grasp.”; see also fig 14 and 15, where a grasping of a complex shaped object is shown by positioning the fingers. See also [0067], where “Input for the planning includes grasping-device data, such as robot finger shape, link lengths, and joint ranges (e.g., maximum and minimum angles of rotation).”; see also [0196], where “As provided, the present robotic system can include any of a wide variety of grasping devices. Options include robotic hands having one, two, three, four, five, or more fingers. Each hand has characteristics particular to it including the number of, and finger portions controlled by the degrees of freedom (DOF), size of the fingers, size of links between joints, location of joints, axes of rotation, and rotation ranges for joints e.g., maximum and minimum angles achievable per joint.”).
Because Stubbs, Vijayanarasimhan and Shi are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan to incorporate the teachings of Shi by including the above feature, wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints, for avoiding any damage of the object during grasping by defining the gripper angle and position while picking an object.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2014/0163731 (“Shi”). 
Regarding claim 6, Stubbs does not disclose the following limitation:
wherein the actuation parameters for the grippers include finger joint locations and pivot axis orientations, and finger joint flex angle ranges, for finger-style grippers.
However, Shi further discloses a method wherein the actuation parameters for the grippers include finger joint locations and pivot axis orientations, and finger joint flex angle ranges, for finger-style grippers (see fig 1, where a finger style gripper is shown. see also [0073-76], where finger joint locations are shown. see also [0196], where “As provided, the present robotic system can include any of a wide variety of grasping devices. Options include robotic hands having one, two, three, four, five, or more fingers. Each hand has characteristics particular to it including the number of, and finger portions controlled by the degrees of freedom (DOF), size of the fingers, size of links between joints, location of joints, axes of rotation, and rotation ranges for joints e.g., maximum and minimum angles achievable per joint.”).
Because both Stubbs and Shi are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Shi by including the above feature, wherein the actuation parameters for the grippers include finger joint locations and pivot axis orientations, and finger joint flex angle ranges, for finger-style grippers, for avoiding any damage of the object during grasping by defining the gripper parameters while picking an object.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 11,494,632 (“Bai”). 
Regarding claim 7, Stubbs does not disclose the following limitation:
wherein repeatedly performing an iterative optimization includes randomly varying an initial gripper pose relative to the object.
However, Bai discloses a method wherein repeatedly performing an iterative optimization includes randomly varying an initial gripper pose relative to the object (see col 15, line 62- col 16, line 17, where “In the non-limiting example, the new simulated episodes can include simulated episodes of grasping attempts, and can each include T separate time steps or instances. At the start of each new simulated episode, the simulated robot is in a corresponding starting pose. The starting poses can differ among various simulated episodes. For example, the starting pose of each simulated episode can be randomly or pseudo-randomly selected for each simulated episode. At each time step of the new simulated episode, a simulated robot action is determined and implemented. The simulated robot action causes an end effector of the simulated robot to move in the simulated environment. For example, the simulated robot action can cause the end effector to move translationally and/or rotationally. Each of the simulated robot actions can optionally be randomly or pseudo-randomly determined. At a final time step T, an end effector of the simulated robot is actuated to attempt a grasp. For example, for a simulated gripper end effector having two opposed “grasping members”, the simulated grasping members can be actuated to cause them to “close” (e.g., move closer together). Further, for each new simulated episode a success measure of the grasping task can be determined (e.g., successful or not successful).”).
Because both Stubbs and Bai are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Bai by including the above feature, wherein repeatedly performing an iterative optimization includes randomly varying an initial gripper pose relative to the object, for providing a wide range of grasp database by considering actual/real environmental scenarios.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2020/0269422 (“Huang”). 
Regarding claim 8, Stubbs does not disclose the following limitation:
wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve the quality metric.
However, Huang discloses a method wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve the quality metric (See [0054], where “As shown in the leftmost part of the upper raw of FIG. 9, the workpiece 850 is the target workpiece to be picked up, and the workpiece 860 stacks on the workpiece 850 so as to form interference. The control module divides the workpiece 850 into regions 851-856, calculates an interference parameter of each of the regions 851-856, and sorts the regions 851-856 according to the flow chat of FIG. 6…First, Step 710′ is performed to designate the region 851 as the gripped region. Second, Step 720′ is performed to determine whether the interference parameter of the gripped region (i.e., the region 851) is less than the threshold; because the determination is yes, go to Step 741′ to determine the region 851 as the first path point of the interference elimination path. Step 751′ is performed to determine whether all the regions 851-856 are arranged into the interference elimination path; because the determination is no, go to Step 761′ to determine the region 853 having the maximum interference parameter d as the second path point. Step 771′ is performed to determine whether all the regions 851-856 are arranged into the interference elimination path; because the determination is no, go to Step 781′ to determine the region 854 closest to the second path point (i.e., the region 853) as the third path point. Afterward, repeat Step 771′ and 783′ (not shown) till all the regions 851-856 are arranged into the interference elimination path…As such, the control module determines the region 855 as the fourth path point, the region 856 as the fifth path point and the region 852 as the sixth path point. When all the regions 851-856 are arranged into the interference elimination path, Step 791′ is performed to determine the first path point (i.e., the region 851) as the final path point of the interference elimination path. That is, the interference elimination path is in the order of the regions 851, 853, 854, 855, 856, 852 and 851. Afterwards, as shown in the arrows of the workpiece 850 of the remaining parts of FIG. 9…the interference formed by the workpiece 860 is successfully removed.”; see also fig 6, 7, 9 10 and 11).
Because both Stubbs and Huang are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Huang by including the above feature, wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve the quality metric, for determining grasping strategy by avoiding collision.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 11,331,799 (“Shafer”). 
Regarding claim 11, Stubbs further discloses a method wherein the plurality of quality grasps on each of the selected objects includes at least 500 grasps (see fig 11, where successful grasps are stored on the database. So, grasping database is generated by repeating grasp attempts for an object. see also col 10, lines 52-67, where “In some examples, the validation module 312 may function to expand the set of validated grasps to form an expanded set of grasps. This may be achieved, in part, by the validation module 312 evaluating successful grasps from the set to identify predictably successful grasps. These predictably successful grasps may be grasps that the validation module 312 has predicted would likely be successful. The validation module 312 may evaluate the set of predictably successful grasps for feasibility by causing the robotic manipulator to execute the set of predictably successful grasps. This may include executing each of the predictably successful grasps multiple times and recording success rates. These success rates may be used to determine a probability of success for each predictably successful grasp, that may result in the expanded set of feasible grasps.”; See also col 11, lines 29-41, where “FIG. 4 illustrates a diagram 400 that depicts an item 402 in various item orientation states 404-408 with respect to the robotic manipulator 110. The robotic manipulator 110 may operate in connection with or under management of the grasp management service 102. The diagram 400 may be representative of a process for validating a set of grasps for the item 402. The set of grasps may have been previously generated in any suitable manner, including using grasp generation techniques, or in response to human input. In any event, the set of grasps may include grasps that have been predicted as being successful and/or at least some grasps that have been validated as being feasible.”; the set of grasps include many grasps such as 500 or more grasps.), 
Stubbs does not disclose the following limitations:
the at least 500 grasps are grouped by similar grasp pose and an average grasp is computed for each group, and only the average grasps are used in the physical environment simulation.
However, Shafer discloses a method comprising the at least 500 grasps are grouped by similar grasp pose and an average grasp is computed for each group (see col 6, lines 12-37, where “After candidate grasp pose(s) are determined…a final grasp pose is determined based on one or more of the candidate grasp poses…A predicted grasp success measure for each candidate grasp pose can be generated based on processing the candidate grasp pose, and a corresponding instance of end effector vision data (or visual features determined based thereon), using a machine learning model trained as described herein. As yet another example, multiple candidate grasp poses can be determined, and the final grasp pose determined as a function of the multiple grasp poses. For example, the final grasp pose can be a weighted or unweighted average of the multiple grasp poses.”; one or more candidate grasp poses is interpreted as 500 grasps. see also col 7, lines 43-47, where “In those implementations, the end effector vision data and the utilized grasp pose can be stored, along with the grasp success label. This data can be used to generate corresponding training instance(s), and a machine learning model trained based on the training instance(s).”), and only the average grasps are used in the physical environment simulation (see col 8, lines 34-37, where “FIG. 2 is a flowchart illustrating an example method of determining a final grasp pose, after an end effector has been traversed to a pre-grasp pose, and implementing a grasp path to the final grasp pose in attempting a grasp.”; as cited above, final grasp poses are determined by averaging multiple grasp poses so the average grasp pose are used for physical simulation.).
Because both Stubbs and Shafer are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Shafer by including the above feature, the at least 500 grasps are grouped by similar grasp pose and an average grasp is computed for each group, and only the average grasps are used in the physical environment simulation, for reducing human involvement for grasping an object by robot which will increase the production efficiency.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2018/0281200 (“Rosenstein”). 
Regarding claim 12, Stubbs further discloses a method wherein the data on each successful simulated grasp which is output to the grasping database (see fig 11, where successful grasps are stored on the database. So, grasping database is generated by repeating grasp attempts for an object.), a robot gripper approach angle, a grasp point in three dimensions, (see col 11, lines 48-67, where “A grasping orientation of the robotic manipulator 110 may be held constant while the item orientation is varied. The grasping orientation may represent a starting position and direction from which the end of arm tool 126 will approach the item 402, any intermediate positions of the end of arm tool 126, an ending position of the end of arm tool 126, orientations of the end of arm tool 126 with respect to the item from the starting position to the ending position, and any other aspect of related to translation and/or rotation of the end of arm tool 126. For example, a grasping orientation may define that the end of arm tool 126 approach a top of the item 402 or from one of the sides of item 402 (e.g., front, back, left side, or right side) and grasp the item 402 with opposing surfaces of the end of arm tool 126 parallel to corresponding surfaces on the item 402. In some examples, grasps may be validated based on a grasping orientation that is likely to be feasible or likely to be implemented. For example, grasps that approach from the top of an item may be desirable for situations where inventory is stored in high density storage, and may therefore be a good candidate for validation.”; direction of the arm tool toward the item is interpreted as robot gripper approach angle and grasping orientation e.g. arm tool approach a top of the item is interpreted as grasp point in three dimensions.).
Stubbs does not disclose the following limitation:
wherein the grasping database includes a 3D depth map of the pile of objects…a gripper angle and a gripper width or finger joint positions.
However, Rosenstein discloses a method wherein the grasping database includes a 3D depth map of the pile of objects (see fig 3A, where depth maps of the simulated pile of objects are shown); see also [0061], where “In addition to a camera, other sensors may be present to detect objects in a bin or to detect objects as they enter or leave a bin. Such sensors may include but are not limited to weight sensors (load cell or force/torque sensor), accelerometers or other vibration sensors, three-dimensional depth cameras, photoelectric break beams, spectrometers, hyperspectral imagers, and laser range scanners.”; see also [0123], where “Robotic systems move in a three-dimensional space, so detecting that movement relative to grasp targets and place locations may be important. Some embodiments may include a depth camera capable of measuring the three-dimensional location and shape of objects in the camera field of view. Other embodiments, such as the exemplary embodiment described below, may instead use a two-dimensional camera with improvements to support three-dimensional locating and robotic control while still obtaining acceptable three-dimensional grasp results.”; see also [0051])…a gripper angle and a gripper width or finger joint positions (see [0133], where “For example, the system may rotate the gripper base to deploy the actuators at the angle and/or distance as specified for the gripper targets in the interface.”; see also [0083], where “Referring to the top view in FIG. 3B, the interface element may include gripper target 328 visual elements the represent the ends of the actuators in the gripper. A location of the gripper targets 328 may correspond to a location where the gripper will position the actuators at the beginning of a grasping operation of a physical target object.”; see fig 3E, where 326 is the gripper width).
Because both Stubbs and Rosenstein are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Rosenstein by including the above feature, wherein the grasping database includes a 3D depth map of the pile of objects…a gripper angle and a gripper width or finger joint positions, for avoiding any damage of the object during grasping by defining the gripper angle and width while picking up from a pile of object bin.
Regarding claim 14, Stubbs further discloses a method wherein performing a physical environment simulation includes (see col 5, lines 45-58, where “For example, one or more sensors may detect that a first grasp on an item results in higher slippage and requires more force than a second grasp on the item. The sensors may be in communication with the management device 212. In this manner, the management device 212 may control the operation of the robotic manipulator 110 and the end of arm tool 126 based at least in part on sensing information received from the sensors. The sensing information may also be used as feedback to adjust the grasps used by the end of arm tool 128, to generate new grasps, to validate grasps, and to determine quality values for grasps, which may be a numerical value based at least in part on one or more objective factors.”), and simulating a grasp with the gripper using a robot gripper approach angle, a grasp point in three dimensions, (see col 11, lines 48-67, where “A grasping orientation of the robotic manipulator 110 may be held constant while the item orientation is varied. The grasping orientation may represent a starting position and direction from which the end of arm tool 126 will approach the item 402, any intermediate positions of the end of arm tool 126, an ending position of the end of arm tool 126, orientations of the end of arm tool 126 with respect to the item from the starting position to the ending position, and any other aspect of related to translation and/or rotation of the end of arm tool 126. For example, a grasping orientation may define that the end of arm tool 126 approach a top of the item 402 or from one of the sides of item 402 (e.g., front, back, left side, or right side) and grasp the item 402 with opposing surfaces of the end of arm tool 126 parallel to corresponding surfaces on the item 402. In some examples, grasps may be validated based on a grasping orientation that is likely to be feasible or likely to be implemented. For example, grasps that approach from the top of an item may be desirable for situations where inventory is stored in high density storage, and may therefore be a good candidate for validation.”; direction of the arm tool toward the item is interpreted as robot gripper approach angle, grasping orientation e.g. arm tool approach a top of the item is interpreted as grasp point in three dimensions.).
Stubbs does not disclose the following limitation:
wherein performing a physical environment simulation includes computing one or more composite depth maps of the simulated pile of objects, identifying quality grasps in the composite depth maps, and simulating a grasp with the gripper using…a gripper angle and a gripper width or finger joint positions.
However, Rosenstein further discloses a method wherein performing a physical environment simulation includes computing one or more composite depth maps of the simulated pile of objects (see fig 3A, where depth maps of the simulated pile of objects are shown), identifying quality grasps in the composite depth maps (see [0048], where “For example, the cloud backend 240 may collect snapshots from a camera 222 deployed in the pick-and-place station 220-1 (e.g., at predetermined intervals, or when predetermined events such as possible failure conditions, occur). The cloud backend 240 may further receive information from sensors deployed in conjunction with the pick station 220-1 and/or robotic sensors, such as from object range and depth sensors, grip quality detection and sensors, information about pneumatic/hydraulic flow rates and pressures, and so forth.”; see also [0134], where “ For example, the system may adapt the grasp location based on grasp quality. If the sensors and/or camera detect a poor grip, the gripper may be rotated and/or translated in an attempt to grab a longer or otherwise more graspable surface of the target object. In another example, the system may alter the rotation of the gripper and/or grasp location to avoid collision with the bin or neighboring objects. The system may adapt the gripper differently depending on the particular type of collision to be avoided. For example, when approaching the side of a bin, the gripper may reorient itself so as to deploy the axis of the actuators either parallel or at a ninety-degree angle to the side of the bin. This determination may be made depending on the configuration of the object to be retrieved. On the other hand, when approaching the corner of the bin, the system may orient the gripper so that one actuator approaches the corner while another is disposed towards the interior of the bin. Other approaches and/or configurations are also possible.”), and simulating a grasp with the gripper using…a gripper angle and a gripper width or finger joint positions (see [0133], where “For example, the system may rotate the gripper base to deploy the actuators at the angle and/or distance as specified for the gripper targets in the interface.”; see also [0083], where “Referring to the top view in FIG. 3B, the interface element may include gripper target 328 visual elements the represent the ends of the actuators in the gripper. A location of the gripper targets 328 may correspond to a location where the gripper will position the actuators at the beginning of a grasping operation of a physical target object.”; see fig 3E, where 326 is the gripper width).
Because both Stubbs and Rosenstein are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Rosenstein by including the above feature, wherein performing a physical environment simulation includes computing one or more composite depth maps of the simulated pile of objects, identifying quality grasps in the composite depth maps, and simulating a grasp with the gripper using…a gripper angle and a gripper width or finger joint positions, for avoiding any damage of the object during grasping by defining the gripper angle and width while picking up from a pile of object bin.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), as applied to claim 1 above, and further in view of US 2017/0039304 (“Kim”). 
Regarding claim 13, Stubbs does not disclose the following limitation:
wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation.
However, Kim discloses a method wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation (see fig 2, loading sequence of items on a pallet/bin is determined by performing simulated loading (dropping multiple objects into a pallet/bin). see also fig 6 and 10, where objects 10a, 10b and 10c are in contacts between the objects and each other and walls of 20. see also [0066], where “Thereafter, the simulation server 300 determines a loading sequence and arrangement for loading the items 10 corresponding to the item identifiers on the pallets 20 corresponding to the pallet identifiers based on the results of the simulated loading performed in S140. More specifically, the simulation server 300 calculates the score of each simulated loading result obtained by changing loading sequences and arrangements based on the number and area of pallets 20 used to load the items 10 (S150).”; see also [0093], where “The simulation server 300 may perform a simulated loading of one or more items 10 on a pallet 20 in such a manner that the center of gravity of the pallet 20 with the items 10 loaded thereon can be lowered as much as possible.”; See also [0122], where “Referring to FIG. 12, the operator devices 100 may provide an image showing a center 30 of gravity of a pallet 20 based on coordinates received from the simulation server 300.”).
Because both Stubbs and Kim are in the same field of endeavor of training of robotic task. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Kim by including the above feature, wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation, for providing a guide to an efficient loading of items on a bin.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), and in view of US 11,331,799 (“Shafer”), and further in view of US 2021/0131874 (“Xu”). 
Regarding claim 15, Stubbs further discloses a method for generating a grasping database for use by a robot (see col 3, lines 53-54, where “The grasps 112 may be saved in a grasp database 114”; see also col 7, lines 36-42, where “The grasp management service 102 may also include a data store 230. In some examples, the data store 230 may include one or more data stores, databases, data structures, or the like for storing and/or retaining information associated with the grasp management service 102. For example, the data store 230 may include databases, such as an item database 232, an arm tool database 234, and a grasp database 236.”), said method comprising: 
providing an object database including three-dimensional (3D) shape data for a plurality of objects (see col 7, lines 43-63, where “The item database 232 may be configured to retain information such as the item information 104 and other suitable information that identifies items…For each entry that corresponds to an item, the item database 232 may include an item identifier (e.g., a unique product identifier), a description of the item, one or more stock images of the item, a surface model of the item or a link to the surface model of the item, a primitive shape model of the item or a link to the primitive shape model, a bounding box representation of the item, one or more actual images of the item (e.g., taken as it entered a facility), dimensions of the item (e.g., height, width, length), a location of a center of mass, a total weight, and any other suitable of information related to the item.”; see also col 10, lines 11-17, where “In some examples, primitive shapes generated by the shape determination module 306 may be stored together with their associated grasps in the grasp database 236, together with the arm tools in the arm tool database 234 which can pick up an item having the primitive shapes, and/or together with the items in the item database 232 from which the primitive shapes were derived.”; see also col 17, lines 10-13, where “For example, using the graphical user interface, the operator 806 may select, from a three-dimensional model representative of an item 812, one or more graspable surfaces on the item 812 (e.g., an outside surface and an inside surface). Using these graspable surfaces, a grasp may be generated.”), and a gripper database including 3D shape data and actuation parameters for one or more grippers (per submitted specification, gripper database include geometry (configuration, number of fingers or joints in a gripper) and actuation parameters of the gripper, see [0019] of PGPUB of submitted specification. see Stubbs col 7, line 66-col 8, line 39, where “The arm tool database 234 may be configured to retain the information such as the arm tool information 106 and any other suitable information associated with the arm tools described herein. In some examples, information stored in the arm tool database 234 may be organized according to different categories of arm tools and may include specification information for each arm tool. This may include capacities of the arm tools in terms of amount of force, pressure, voltage, current, and geometric constraints, contact point constraints, and any other constraint. Any suitable end of arm tool including any suitable grasping function may be included in the arm tool database 234 and may be utilized in accordance with techniques described herein…Vacuum arm tools may grasp items using suction. Electro-adhesion arm tools can include an array of electrodes arranged along a flexible or rigid substrate capable of applying a charge (akin to static electricity) that can adhere an item to the substrate portions that are in contact with the item. Mechanical or electromechanical arm tools may include pinchers, claws, grippers, or other rigid components that may be actuated relative to one another for grasping an item. Other arm tools may also be utilized to facilitate additional grasping functions.”; see also fig 7, where 3D shape of a gripper , 704 is shown. database includes vacuum arm tool, claws, pincher etc. suction, electro-adhesion, mechanical and electromechanical are actuation parameters for the grippers.); 
performing an initialization, using a computer having a processor and memory, including selecting a gripper from the gripper database and selecting a plurality of objects from the object database (see fig 10, block 1002-1008. See also col 19, lines 26-35, where “At 1008, the process 1000 determines whether the end of arm tool is capable of grasping the item using a first grasp. This may be performed by the validation module 312 (FIG. 3). Determining whether the end of arm tool is capable of grasping the item may include receiving information from the simulation environment or from the actual environment indicating whether the end of arm tool, using the grasping function at a first set of contact points located on the item, was able to successfully pick up the item.”; see also col 6, lines 37-39, where “The grasp management service 102 may include at least one memory 214 and one or more processing units (or processor(s)) 216.”); 
performing an iterative optimization to compute a plurality of quality grasps on each of the selected objects by the selected gripper (see fig 10, block 1010-1026. See also col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; See also col 20, lines 32-33, where “At 1026, the process 1000 repeats blocks 1008-1020 for each of the other orientation(s).”; see also col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp. This may be performed by the validation module 312…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; see also fig 11, where the successful grasp attempts at different orientations are maintained in a database and richness is measured based on grasp success.)
performing a physical environment simulation to generate the grasping database, including repeatedly simulating a random pile of objects and repeatedly identifying a grasp to apply to the pile of objects using one of the (see fig 11, where successful grasps are stored on the database. So, grasping database is generated by repeating grasp attempts for an object. See also fig 9, where an object is retrieved from a bin of many objects. see also col 16, lines 16-51, where “In some examples, the taught grasp may been taught in simulation or in an actual environment. In any event, the grasp management service 102 may use information about the taught grasp to attempt multiple other grasps 710 and 712. Grasps that were capable of successful execution may be indicated as solid filled-in stars 710. Those grasps 710 may be considered feasible grasps. Grasps that were not capable of successful execution may be indicated as hollow stars 712. Those grasps 712 may be considered infeasible grasps and may be excluded from future grasp sets. Information about the attempted grasps 710 and/or 712 may be stored in the grasp database 236. In some examples, the attempted grasps that were feasible 710 may define a success surface 714. The success surface 714 may include each of the feasible grasps 710 and may correspond to a richness measure for the set of grasps. In some examples, a quality value of each of the feasible grasps 710 may be determined. The quality value may be a numerical value based at least in part on one or more objective factors. In some examples, the quality value may be used to rank feasible grasps 710 in a grasp set based on quality. For example, certain grasps that are nearer the center of mass 706 may have higher quality values than other grasps that are further from the center of mass 706. In some examples, the quality value of a grasp may depend on the grasping function, known or determinable characteristics of the item 702 (e.g., surface properties, dimensions, weight, etc.), sensing information received from one or more sensors disposed in the robotic manipulator 110, and any other suitable information. In some examples, a quality threshold may be established for an item, set of items, an end of arm tool, or a set of grasps. The quality threshold may be used to eliminate certain feasible grasps 710 from the set of feasible grasps 710 to create a subset of feasible grasps 710 that may have an even higher probability of success than the feasible grasps 710 that were eliminated.”); and 
(see col 2, lines 29-42, where “ Embodiments herein are directed to a grasp management system and techniques for generating grasp sets and validating grasp sets based on orientation of an item, orientation of an end of arm tool, or an end of arm tool. A grasp may include information to cause a robotic manipulator such as a robotic arm to control an end of arm tool to pick up or move an item. To this end, a grasp may identify one or more contact points on the item and a grasping function for the end of arm tool to use to manipulate the item (e.g., move the item or pick the item up). Grasp sets can be generated in any suitable manner including by a human operator teaching a robotic manipulator an initial grasp and automatically generating other predictably successful grasps based on the initial grasp.”).
Stubbs does not disclose the following limitations:
grouping the quality grasps by similar grasp pose and an computing an average grasp for each group, and only storing the average grasps; 
using one of the average grasps; and
using the grasping database to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation.
However, Vijayanarasimhan further discloses a method using the grasping database to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation (see [0002], where “This specification is directed generally to deep machine learning methods and apparatus related to manipulation of an object by an end effector of a robot. Some implementations are directed to training a grasp deep neural network, such as a convolutional neural network (also referred to herein as a “CNN”), to predict the probability that candidate motion data for an end effector of a robot will result in a successful grasp of one or more objects by the end effector and/or to predict spatial transformation parameters for a spatial transformer network (also referred to herein as a “STN”).”; see also [0054], where “Robots 180A, 180B, and/or other robots may be utilized to perform a large quantity of grasp attempts and data associated with the grasp attempts may be utilized by the training example generation system 110 to generate training examples of training examples database 117.”; see also fig 1A and 7).
Because both Stubbs and Vijayanarasimhan are in the same field of endeavor of robotic grasp strategy estimation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Vijayanarasimhan by including the above feature, using the grasping database to train a neural network grasp learning system using supervised learning, where the neural network grasp learning system after training is used in an inference mode to compute grasping instructions during live robotic operation, for reducing human involvement for grasping an object by robot which will increase the production efficiency.
Stubbs in view of Vijayanarasimhan does not disclose the following limitations:
grouping the quality grasps by similar grasp pose and an computing an average grasp for each group, and only storing the average grasps; and
using one of the average grasps.
However, Shafer further discloses a method comprising grouping the quality grasps by similar grasp pose and an computing an average grasp for each group, and (see col 6, lines 12-37, where “After candidate grasp pose(s) are determined…a final grasp pose is determined based on one or more of the candidate grasp poses…A predicted grasp success measure for each candidate grasp pose can be generated based on processing the candidate grasp pose, and a corresponding instance of end effector vision data (or visual features determined based thereon), using a machine learning model trained as described herein. As yet another example, multiple candidate grasp poses can be determined, and the final grasp pose determined as a function of the multiple grasp poses. For example, the final grasp pose can be a weighted or unweighted average of the multiple grasp poses.”; see also col 7, lines 43-47, where “In those implementations, the end effector vision data and the utilized grasp pose can be stored, along with the grasp success label. This data can be used to generate corresponding training instance(s), and a machine learning model trained based on the training instance(s).”); and 
using one of the average grasps (see col 8, lines 34-37, where “FIG. 2 is a flowchart illustrating an example method of determining a final grasp pose, after an end effector has been traversed to a pre-grasp pose, and implementing a grasp path to the final grasp pose in attempting a grasp.”; as cited above, final grasp poses are determined by averaging multiple grasp poses so the average grasp pose are used for identifying a grasp to apply.).
Because Stubbs, Vijayanarasimhan and Shafer are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan to incorporate the teachings of Shafer by including the above feature, grouping the quality grasps by similar grasp pose and an computing an average grasp for each group, and…storing the average grasps; and using one of the average grasps, for reducing human involvement for grasping an object by robot which will increase the production efficiency.
Stubbs in view of Vijayanarasimhan and Shafer does not disclose the following limitation:
only storing the average values/grasps.
However, Xu discloses a method wherein only storing the average values (see [0049], where “the standard raw data space measurement module 304 further configures the processor 104 to store the average raw measurement values in database 108 or another data storage location for future retrieval and processing.”).
Because Stubbs, Vijayanarasimhan, Shafer and Xu are in the same field of endeavor of database generation for future use. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan and Shafer to incorporate the teachings of Xu by including the above feature, only storing the average values/grasps, for reducing the amount of space in a storage/database by storing the average values.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), and further in view of US 2021/0158561 (“Park”). 
Regarding claim 16, Stubbs further discloses a system for robot grasping of objects (see col 3, lines 53-54, where “The grasps 112 may be saved in a grasp database 114”; see also fig 2), said system comprising: 
a computer having a processor and memory (see col 6, lines 37-39, where “The grasp management service 102 may include at least one memory 214 and one or more processing units (or processor(s)) 216.”), said computer configured to 
generate a grasping database (see col 7, lines 36-42, where “The grasp management service 102 may also include a data store 230. In some examples, the data store 230 may include one or more data stores, databases, data structures, or the like for storing and/or retaining information associated with the grasp management service 102. For example, the data store 230 may include databases, such as an item database 232, an arm tool database 234, and a grasp database 236.”), including; 
providing an object database including three-dimensional (3D) shape data for a plurality of objects (see col 7, lines 43-63, where “The item database 232 may be configured to retain information such as the item information 104 and other suitable information that identifies items…For each entry that corresponds to an item, the item database 232 may include an item identifier (e.g., a unique product identifier), a description of the item, one or more stock images of the item, a surface model of the item or a link to the surface model of the item, a primitive shape model of the item or a link to the primitive shape model, a bounding box representation of the item, one or more actual images of the item (e.g., taken as it entered a facility), dimensions of the item (e.g., height, width, length), a location of a center of mass, a total weight, and any other suitable of information related to the item.”; see also col 10, lines 11-17, where “In some examples, primitive shapes generated by the shape determination module 306 may be stored together with their associated grasps in the grasp database 236, together with the arm tools in the arm tool database 234 which can pick up an item having the primitive shapes, and/or together with the items in the item database 232 from which the primitive shapes were derived.”; see also col 17, lines 10-13, where “For example, using the graphical user interface, the operator 806 may select, from a three-dimensional model representative of an item 812, one or more graspable surfaces on the item 812 (e.g., an outside surface and an inside surface). Using these graspable surfaces, a grasp may be generated.”), and a gripper database including 3D shape data and actuation parameters for one or more grippers (per submitted specification, gripper database include geometry (configuration, number of fingers or joints in a gripper) and actuation parameters of the gripper, see [0019] of PGPUB of submitted specification. see Stubbs col 7, line 66-col 8, line 39, where “The arm tool database 234 may be configured to retain the information such as the arm tool information 106 and any other suitable information associated with the arm tools described herein. In some examples, information stored in the arm tool database 234 may be organized according to different categories of arm tools and may include specification information for each arm tool. This may include capacities of the arm tools in terms of amount of force, pressure, voltage, current, and geometric constraints, contact point constraints, and any other constraint. Any suitable end of arm tool including any suitable grasping function may be included in the arm tool database 234 and may be utilized in accordance with techniques described herein…Vacuum arm tools may grasp items using suction. Electro-adhesion arm tools can include an array of electrodes arranged along a flexible or rigid substrate capable of applying a charge (akin to static electricity) that can adhere an item to the substrate portions that are in contact with the item. Mechanical or electromechanical arm tools may include pinchers, claws, grippers, or other rigid components that may be actuated relative to one another for grasping an item. Other arm tools may also be utilized to facilitate additional grasping functions.”; see also fig 7, where 3D shape of a gripper , 704 is shown. database includes vacuum arm tool, claws, pincher etc. suction, electro-adhesion, mechanical and electromechanical are actuation parameters for the grippers.), 
performing an initialization, including selecting a gripper from the gripper database and selecting a plurality of objects from the object database (see fig 10, block 1002-1008. See also col 19, lines 26-35, where “At 1008, the process 1000 determines whether the end of arm tool is capable of grasping the item using a first grasp. This may be performed by the validation module 312 (FIG. 3). Determining whether the end of arm tool is capable of grasping the item may include receiving information from the simulation environment or from the actual environment indicating whether the end of arm tool, using the grasping function at a first set of contact points located on the item, was able to successfully pick up the item.”), 
performing an iterative optimization to compute a plurality of quality grasps on each of the selected objects by the selected gripper (see fig 10, block 1010-1026. See also col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; See also col 20, lines 32-33, where “At 1026, the process 1000 repeats blocks 1008-1020 for each of the other orientation(s).”; see also col 19, lines 41-57, where “At 1010, the process 1000 determines a quality value of the first grasp. This may be performed by the validation module 312…In some examples, the quality value of the first grasp may be represented as a numerical quality value that can be used to compare the quality of the first grasp with other grasps. For example, various aspects of quality may be assigned weighted values that can be summed or otherwise combined to compute the numerical quality value. Example aspects may include slippage of the item with respect to the end of arm tool, power used by the robotic manipulator to execute the first grasp, computing resources used to determine and execute the first grasp, time taken to execute the first grasp, and any other suitable factor.”; see also fig 11, where the successful grasp attempts at different orientations are maintained in a database and richness is measured based on grasp success.), 
performing a physical environment simulation to generate the grasping database, including repeatedly simulating a random pile of objects and repeatedly identifying a grasp to apply to the pile of objects using one of the quality grasps, and outputting data on each successful simulated grasp to the grasping database (see fig 11, where successful grasps are stored on the database. So, grasping database is generated by repeating grasp attempts for an object. See also fig 9, where an object is retrieved from a bin of many objects. see also col 16, lines 16-51, where “In some examples, the taught grasp may been taught in simulation or in an actual environment. In any event, the grasp management service 102 may use information about the taught grasp to attempt multiple other grasps 710 and 712. Grasps that were capable of successful execution may be indicated as solid filled-in stars 710. Those grasps 710 may be considered feasible grasps. Grasps that were not capable of successful execution may be indicated as hollow stars 712. Those grasps 712 may be considered infeasible grasps and may be excluded from future grasp sets. Information about the attempted grasps 710 and/or 712 may be stored in the grasp database 236. In some examples, the attempted grasps that were feasible 710 may define a success surface 714. The success surface 714 may include each of the feasible grasps 710 and may correspond to a richness measure for the set of grasps. In some examples, a quality value of each of the feasible grasps 710 may be determined. The quality value may be a numerical value based at least in part on one or more objective factors. In some examples, the quality value may be used to rank feasible grasps 710 in a grasp set based on quality. For example, certain grasps that are nearer the center of mass 706 may have higher quality values than other grasps that are further from the center of mass 706. In some examples, the quality value of a grasp may depend on the grasping function, known or determinable characteristics of the item 702 (e.g., surface properties, dimensions, weight, etc.), sensing information received from one or more sensors disposed in the robotic manipulator 110, and any other suitable information. In some examples, a quality threshold may be established for an item, set of items, an end of arm tool, or a set of grasps. The quality threshold may be used to eliminate certain feasible grasps 710 from the set of feasible grasps 710 to create a subset of feasible grasps 710 that may have an even higher probability of success than the feasible grasps 710 that were eliminated.”), and 


a robot controller in communication with and receiving the grasping instructions from the computer (see fig 2, where 110 is a robotic manipulator, 126 is a gripping tool and 212 is management device. see also col 5, line 57-col 6, line 1, where “The management device 212 may be configured to receive instructions from the grasp management service 102 and/or the user device 204 in order to control operations of the robotic manipulator 110. In some examples, the management device 212 manages the operation of the robotic manipulator 110 autonomously or semi-autonomously. For example, the management device 212 may receive a set of grasps from the grasp management service 102 and test the grasps without further instructions from the grasp management service 102.”; 212 is interpreted as robot controller); and 
a robot fitted with the gripper to grasp and move an object based on commands from the controller (see fig 2, where 110 is a robotic manipulator, 126 is a gripping tool and 212 is management device. see also col 2, lines 29-42, where “ Embodiments herein are directed to a grasp management system and techniques for generating grasp sets and validating grasp sets based on orientation of an item, orientation of an end of arm tool, or an end of arm tool. A grasp may include information to cause a robotic manipulator such as a robotic arm to control an end of arm tool to pick up or move an item. To this end, a grasp may identify one or more contact points on the item and a grasping function for the end of arm tool to use to manipulate the item (e.g., move the item or pick the item up). Grasp sets can be generated in any suitable manner including by a human operator teaching a robotic manipulator an initial grasp and automatically generating other predictably successful grasps based on the initial grasp.”).
Stubbs does not disclose the following limitations:
using the grasping database to train a neural network grasp learning system using supervised learning; and 
a plurality of 3D cameras providing depth images to the computer of a pile of objects during live robotic operations, where the computer uses the neural network grasp learning system after training in an inference mode to compute grasping instructions. 
However, Vijayanarasimhan further discloses a system using the grasping database to train a neural network grasp learning system using supervised learning (see [0002], where “This specification is directed generally to deep machine learning methods and apparatus related to manipulation of an object by an end effector of a robot. Some implementations are directed to training a grasp deep neural network, such as a convolutional neural network (also referred to herein as a “CNN”), to predict the probability that candidate motion data for an end effector of a robot will result in a successful grasp of one or more objects by the end effector and/or to predict spatial transformation parameters for a spatial transformer network (also referred to herein as a “STN”).”; see also [0054], where “Robots 180A, 180B, and/or other robots may be utilized to perform a large quantity of grasp attempts and data associated with the grasp attempts may be utilized by the training example generation system 110 to generate training examples of training examples database 117.”; see also fig 1A and 7); and
a plurality of (see [0050], where “Vision sensors 184A and 184B are sensors that can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors. The vision sensors 184A and 184B may be, for example, monographic cameras, stereographic cameras, and/or 3D laser scanners.”), where the computer uses the neural network grasp learning system after training in an inference mode to compute grasping instructions (see fig 7, 758-764. See also [0133], where “At block 758, the system generates, over the trained grasp CNN, a measure of a successful grasp and STN parameters.”; see also [0139], where “ In some iterations of block 764, the system additionally and/or alternatively generates the end effector command based on a current measure of successful grasp and current semantic feature(s) if no candidate end effector motion vector is utilized to generate new motion commands.”).
Because both Stubbs and Vijayanarasimhan are in the same field of endeavor of robotic grasp strategy estimation. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Vijayanarasimhan by including the above feature, using the grasping database to train a neural network grasp learning system using supervised learning; and a plurality of…cameras providing depth images to the computer of a pile of objects during live robotic operations, where the computer uses the neural network grasp learning system after training in an inference mode to compute grasping instructions, for reducing human involvement for grasping an object by robot which will increase the production efficiency.
Stubbs in view of Vijayanarasimhan does not disclose the following limitation:
a plurality of 3D cameras providing depth images. 
However, Park further discloses a system comprising a plurality of 3D cameras providing depth images (see [0071], where “FIG. 2 illustrates an example of objects that may be grasped, in accordance with an embodiment. In at least one embodiment, the objects illustrated in FIG. 2 may be represented in an image, such as a depth image from a depth camera”; see also [0103], where “In at least one embodiment, image data is obtained from one or more depth cameras. The one or more depth cameras may be associated with a robotic system, such as the robotic system illustrated in FIG. 1.”; see also [0426], where “In at least one embodiment, GPE 2910 includes a 3-D pipeline 2912 for performing 3-D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3-D primitive shapes (e.g., rectangle, triangle, etc.).”).
Because Stubbs, Vijayanarasimhan and Park are in the same field of endeavor of robotic grasp pose determination. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan to incorporate the teachings of Park by including the above feature, a plurality of 3D cameras providing depth images, for providing quality grasp without the involvement of human for unknown objects by analysing the object with the database.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), and in view of US 2021/0158561 (“Park”), as applied to claim 16 above, and further in view of US 2014/0163731 (“Shi”). 
Regarding claim 17, Stubbs further discloses a system wherein the grasping instructions includes 3D coordinates of a grasp target point, an angle of approach to be followed by the gripper(see col 11, lines 48-67, where “A grasping orientation of the robotic manipulator 110 may be held constant while the item orientation is varied. The grasping orientation may represent a starting position and direction from which the end of arm tool 126 will approach the item 402, any intermediate positions of the end of arm tool 126, an ending position of the end of arm tool 126, orientations of the end of arm tool 126 with respect to the item from the starting position to the ending position, and any other aspect of related to translation and/or rotation of the end of arm tool 126. For example, a grasping orientation may define that the end of arm tool 126 approach a top of the item 402 or from one of the sides of item 402 (e.g., front, back, left side, or right side) and grasp the item 402 with opposing surfaces of the end of arm tool 126 parallel to corresponding surfaces on the item 402. In some examples, grasps may be validated based on a grasping orientation that is likely to be feasible or likely to be implemented. For example, grasps that approach from the top of an item may be desirable for situations where inventory is stored in high density storage, and may therefore be a good candidate for validation.”; direction of the arm tool toward the item is interpreted as robot gripper approach angle and grasping orientation e.g. arm tool approach a top of the item is interpreted as grasp point in three dimensions.).
Stubbs in view of Vijayanarasimhan and Park does not disclose the following limitation:
wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints.
However, Shi further discloses a system wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints (see [0004], where “One iterative manual method for arranging a grasp position and a grasp configuration consists of (1) manually moving the robot hand to near the object, (2) positioning the fingers around the object for a desired grasp, (3) using a command program to initiate closure of the fingers around the object, (4) checking to see if the object is securely held by manually attempting to shaking the object out of the robot grasp, (5) making a mental judgment of whether other robot finger positions would be better, and, if so, (6) repeating above steps until the operator is satisfied with the grasp.”; see also fig 14 and 15, where a grasping of a complex shaped object is shown by positioning the fingers. See also [0067], where “Input for the planning includes grasping-device data, such as robot finger shape, link lengths, and joint ranges (e.g., maximum and minimum angles of rotation).”; see also [0196], where “As provided, the present robotic system can include any of a wide variety of grasping devices. Options include robotic hands having one, two, three, four, five, or more fingers. Each hand has characteristics particular to it including the number of, and finger portions controlled by the degrees of freedom (DOF), size of the fingers, size of links between joints, location of joints, axes of rotation, and rotation ranges for joints e.g., maximum and minimum angles achievable per joint.”).
Because Stubbs, Vijayanarasimhan, Park and Shi are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan and Park to incorporate the teachings of Shi by including the above feature, wherein the grasping instructions include…a gripper angle of rotation and gripper width or positions of all joints, for avoiding any damage of the object during grasping by defining the gripper angle and position while picking an object.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), and in view of US 2021/0158561 (“Park”), as applied to claim 16 above, and further in view of US 2020/0269422 (“Huang”).  
Regarding claim 18, Stubbs in view of Vijayanarasimhan and Park does not disclose the following limitation:
wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve a quality metric.
However, Huang further discloses a system wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve the quality metric (See [0054], where “As shown in the leftmost part of the upper raw of FIG. 9, the workpiece 850 is the target workpiece to be picked up, and the workpiece 860 stacks on the workpiece 850 so as to form interference. The control module divides the workpiece 850 into regions 851-856, calculates an interference parameter of each of the regions 851-856, and sorts the regions 851-856 according to the flow chat of FIG. 6…First, Step 710′ is performed to designate the region 851 as the gripped region. Second, Step 720′ is performed to determine whether the interference parameter of the gripped region (i.e., the region 851) is less than the threshold; because the determination is yes, go to Step 741′ to determine the region 851 as the first path point of the interference elimination path. Step 751′ is performed to determine whether all the regions 851-856 are arranged into the interference elimination path; because the determination is no, go to Step 761′ to determine the region 853 having the maximum interference parameter d as the second path point. Step 771′ is performed to determine whether all the regions 851-856 are arranged into the interference elimination path; because the determination is no, go to Step 781′ to determine the region 854 closest to the second path point (i.e., the region 853) as the third path point. Afterward, repeat Step 771′ and 783′ (not shown) till all the regions 851-856 are arranged into the interference elimination path…As such, the control module determines the region 855 as the fourth path point, the region 856 as the fifth path point and the region 852 as the sixth path point. When all the regions 851-856 are arranged into the interference elimination path, Step 791′ is performed to determine the first path point (i.e., the region 851) as the final path point of the interference elimination path. That is, the interference elimination path is in the order of the regions 851, 853, 854, 855, 856, 852 and 851. Afterwards, as shown in the arrows of the workpiece 850 of the remaining parts of FIG. 9…the interference formed by the workpiece 860 is successfully removed.”; see also fig 6, 7, 9 10 and 11).
Because Stubbs, Vijayanarasimhan, Park and Huang are in the same field of endeavor of robotic grasp strategy estimation. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan and Park to incorporate the teachings of Huang by including the above feature, wherein repeatedly performing an iterative optimization includes discretizing surfaces of the gripper and the object into points, computing contact point pairs and collision point pairs based on a current gripper pose relative to the object, computing an iteration of an optimization model, and updating the gripper pose and computing an iteration of the optimization model until converged to achieve the quality metric, for determining grasping strategy by avoiding collision.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,669,543 (“Stubbs”), and in view of US 2017/0252924 (“Vijayanarasimhan”), and in view of US 2021/0158561 (“Park”), as applied to claim 16 above, and further in view of US 2017/0039304 (“Kim”). 
Regarding claim 20, Stubbs in view of Vijayanarasimhan and Park does not disclose the following limitation:
wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation.
However, Kim further discloses a system wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation (see fig 2, loading sequence of items on a pallet/bin is determined by performing simulated loading (dropping multiple objects into a pallet/bin). see also fig 6 and 10, where objects 10a, 10b and 10c are in contacts between the objects and each other and walls of 20. see also [0066], where “Thereafter, the simulation server 300 determines a loading sequence and arrangement for loading the items 10 corresponding to the item identifiers on the pallets 20 corresponding to the pallet identifiers based on the results of the simulated loading performed in S140. More specifically, the simulation server 300 calculates the score of each simulated loading result obtained by changing loading sequences and arrangements based on the number and area of pallets 20 used to load the items 10 (S150).”; see also [0093], where “The simulation server 300 may perform a simulated loading of one or more items 10 on a pallet 20 in such a manner that the center of gravity of the pallet 20 with the items 10 loaded thereon can be lowered as much as possible.”; See also [0122], where “Referring to FIG. 12, the operator devices 100 may provide an image showing a center 30 of gravity of a pallet 20 based on coordinates received from the simulation server 300.”).
Because Stubbs, Vijayanarasimhan, Park and Kim are in the same field of endeavor of training of robotic task. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Vijayanarasimhan and Park to incorporate the teachings of Kim by including the above feature, wherein performing a physical environment simulation includes mathematically simulating dropping a plurality of objects into a bin, including gravity and contacts between the objects and each other and walls of the bin, and a resultant pile of objects in the bin is used in the physical environment simulation, for providing a guide to an efficient loading of items on a bin.
Allowable Subject Matter
Claims 9, 10 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 10,131,051 (“Goyal”) discloses a grasp strategy determination method for robotic manipulator based on object recognition.
US 2017/0080566 (“Stubbs’566”) discloses a system for robotic grasp of objects on an assembly line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/             Examiner, Art Unit 3664